Exhibit 10.3



JACOBS ENGINEERING GROUP INC.
 
1999 Outside Director Stock Plan
(As Amended and Restated effective December 9, 2015)
 
1. Purpose.
 
The purpose of the Jacobs Engineering Group Inc. 1999 Outside Director Stock
Plan (the "Plan") is to attract and retain the services of experienced and
knowledgeable independent directors of Jacobs Engineering Group Inc. (the
"Company") for the benefit of the Company and its stockholders and to provide an
additional incentive for such directors to continue to work for the best
interests of the Company and its stockholders through continuing ownership of
its Common Stock.
 
On December 9, 2015, the Board of Directors unanimously approved the amendment
and restatement of the Plan, subject to approval by the Company"s shareholders
at the Annual Meeting. In order for the amendment and restatement of the Plan to
take effect, it must be approved by the Company"s shareholders. If this
amendment and restatement is not approved by the Company"s shareholders, the
version of the Plan as in effect immediately prior to December 9, 2015 will
continue to operate according to its terms.
 
2. Definitions.
 
Unless the context clearly indicates otherwise, the following terms, when used
in this Plan, shall have the meanings set forth in this Paragraph 2.
 
"Award" means any award of an Option or Stock Award granted pursuant to the
Plan.
 
"Award Agreement" means any agreement, contract document or other instrument
evidencing an Award.
 
"Board of Directors" shall mean the Board of Directors of the Company.
 
"Change in Control" means, with respect to the Company, a change in control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the 1934 Act, provided that such a change
in control shall be deemed to have occurred at such time as (a) any "person" (as
that term is used in Sections 13(d) and 14(d)(2) of the 1934 Act) is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly
or indirectly, of securities representing 35% or more of the combined voting
power for election of directors of the then outstanding securities of the
Company or any successor of the Company; (b) during any period of two
(2) consecutive years or less, individuals who at the beginning of such period
constituted the Board of Directors cease, for any reason, to constitute at least
a majority of the Board of Directors, unless the election or nomination for
election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (c) the consummation of any merger or consolidation as a result of which
the Common Stock (as defined below) shall be changed, converted or exchanged
(other than by merger or consolidation with a wholly owned subsidiary of the
Company) or any liquidation of the Company or any sale or other disposition of
50% or more of the assets or earning power of the Company; or (d) the
consummation of any merger or consolidation of which the Company is a party as a
result of which the persons who were shareholders of the Company immediately
prior to the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation; provided, however, that no Change in Control shall be
deemed to have occurred if, prior to such time as a Change in Control would
otherwise be deemed to have occurred, the Board of Directors of the Company
determines otherwise. Notwithstanding the foregoing, with respect to an Award
that is (i) subject to Section 409A and (ii) if a Change in Control would
accelerate the timing of payment thereunder, then the term "Change in Control"
shall mean a change in the ownership or effective control of the Company, or in
the
ownership of a substantial portion of the assets of the Company as defined in
Section 409A and the authoritative guidance issued thereunder, but only to the
extent inconsistent with the above definition, and only to the minimum extent
necessary to comply with Section 409A as determined by the Board.
 
"Common Stock" shall mean the Common Stock, $1.00 par value, of the Company or
such other class of shares or other securities as may be applicable pursuant to
the provisions of Paragraph 5.
 
"Company" shall mean Jacobs Engineering Group Inc.
 

1

--------------------------------------------------------------------------------

Exhibit 10.3



"Disabled" means a condition under which an Outside Director:
 
(a) Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or
 
(b) Is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving long term disability
benefits or social security disability payments.
 
"Fair Market Value" shall mean the closing price of the Common Stock as reported
in the composite transactions report of the National Securities Exchange on
which the Common Stock is then listed ("Exchange"). If such day is a day that
the Exchange is not open, then the Fair Market Value shall be determined by
reference to the closing price of the Common Stock for the immediately preceding
trading day.
 
"Forfeiture Restrictions" is defined in Paragraph 11.
 
"Grant Price" shall mean the average of the Fair Market Values of the Common
Stock for the ten trading days ending on the second trading day prior to the
date for which the Grant Price is being determined, but in no event less than
85% of the Fair Market Value of the Common Stock for the day the Grant Price is
being determined. If the day for which the Grant Price is being determined is a
day that the Exchange is not open, then the Grant Price shall be determined by
reference to the relevant price or prices as of the immediately preceding
trading day.
 
Notwithstanding the foregoing, in the event that an Outside Director is elected
or re-elected to the Board of Directors following the start of the averaging
period that would otherwise be used to determine the Grant Price of an Option
issued to such Outside Director pursuant to Paragraph 6, the Grant Price of the
Option issued to the Outside Director shall equal the Fair Market Value of the
Common Stock for the day the Grant Price is being determined.
 
"1934 Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"Outside Director" shall have the meaning given the term "Non-Employee Director"
by Rule 16b-3 adopted under the 1934 Act.
 
"Option" shall mean an Option granted pursuant to this Plan.
 
"Plan" shall mean this Jacobs Engineering Group Inc. 1999 Outside Director Stock
Plan as set forth herein, as the same may be amended from time to time.
 
"Restricted Stock" is defined in Paragraph 11.
"Restricted Stock Unit" means a Stock Award granted pursuant to Paragraph 11 of
this Plan, pursuant to which shares of Common Stock may be issued in the future.
 
"Stock Award" shall mean a grant of Common Stock, Restricted Stock or Restricted
Stock Units pursuant to Paragraph 11 of this Plan.
 
"Tax Date" shall mean the date as of which any federal, state, local or foreign
tax is required to be withheld from an Outside Director in connection with the
exercise of an Option, the sale or other disposition of Common Stock acquired
upon the exercise of an Option, the receipt of a Stock Award, the release of
Restricted Stock Forfeiture Restrictions, or the acquisition of Common Stock
pursuant to an award of Restricted Stock Units.
 
3. Shares of Common Stock Subject to the Plan.
 
(a) Subject to the provisions of Paragraph 5, the aggregate number of shares of
Common Stock upon which Awards may be granted under the Plan shall not exceed
1,100,000 shares.
 
(b) The shares to be delivered under the Plan shall be made available, at the
discretion of the Board of Directors, from either authorized but unissued shares
of Common Stock or previously issued shares reacquired by the Company, including
shares purchased in the open market.
 
(c) If any outstanding Option granted under the Plan expires, lapses, is
terminated or is forfeited for any reason, then the unissued shares of Common
Stock that were allocable to the unexercised portion of such Option shall again
be available for issuance upon exercise of an Option granted under this Plan.

2

--------------------------------------------------------------------------------

Exhibit 10.3



 
(d) Notwithstanding anything to the contrary herein, no Outside Director shall
receive in excess of $600,000 of compensation in any calendar year, determined
by adding (i) all cash compensation to such Outside Director and (ii) the fair
market value of all Awards granted to such Outside Director in such calendar
year, based on the fair market value of such Awards on the Grant Date (as
determined in a manner consistent with that used for Director compensation for
proxy statement disclosure purposes in the year in which the Award occurs). The
foregoing limit on Outside Director compensation only applies to compensation
for customary Board services, and does not apply to compensation for special
Board services, e.g. chairing the Board, which shall be subject to the limit set
forth in the next sentence of this paragraph. The Board may make exceptions to
this limit for individual Outside Directors in extraordinary circumstances, so
long as this paragraph would not be violated if the $600,000 figure were instead
$750,000, as the Board may determine in its sole discretion, provided that the
Outside Director receiving such additional compensation may not participate in
the decision to award such compensation or in other contemporaneous compensation
decisions involving Outside Directors.
 
4. Administration of the Plan.
 
(a) The Plan shall be administered by the Board of Directors. The Board of
Directors may authorize any officer or officers of the Company to execute and
deliver Award Agreements and other documents on behalf of the Company.
 
(b) Subject to the provisions of the Plan, the Board of Directors is authorized
and directed to interpret the Plan, to establish, amend and rescind policies
relating to the Plan, to direct the Company to execute agreements and amendments
thereto setting forth the terms and conditions of grants of Awards made under
the Plan and to make such other determinations and to take such other actions as
are consistent with the Plan and are necessary or appropriate for the
administration of the Plan. Notwithstanding the foregoing, the Board of
Directors shall not have the authority to make any determination, to adopt any
policy or to take any action that would cause grants and exercises under the
Plan to cease to be exempt from Section 16(b) of the 1934 Act by virtue of Rule
16b-3, or any successor rule, thereunder.
 
(c) Except as provided in Paragraph 15, any determination, decision or action of
the Board of Directors in connection with the construction, interpretation,
administration or application of the Plan shall be final, binding
and conclusive upon all Plan participants and their transferees, beneficiaries,
legal representatives, executors and other successors and assigns and upon all
other persons. No member of the Board of Directors, and no other person acting
upon the authorization and direction of the Board of Directors, shall be liable
for any determination, decision or action made in good faith with respect to the
Plan.
 
(d) The Company shall indemnify and hold harmless the members of the Board of
Directors, and other persons who are acting upon the authorization and direction
of the Board of Directors, from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission in
connection with the performance of such persons" duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the bad faith, willful misconduct or criminal acts of such
persons.
 
5. Adjustment Provisions.
 
(a) Subject to the provisions of Paragraph 5(b) and Paragraph 15, if the
outstanding shares of Common Stock of the Company are increased, decreased or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
in respect of such shares of Common Stock or other securities, through merger,
consolidation, sale of all or substantially all of the property of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or any other change in the corporate structure of the
Company affecting the Common Stock, the Board of Directors may, in its sole
discretion determine that an appropriate and proportionate adjustment in each of
the following is appropriate: (i) the maximum number and kind of securities
provided in Paragraph 3(a) of this Plan, (ii) the number and kind of shares or
other securities subject to then outstanding Options and/or Stock Awards and
(iii) the price for each share or other unit of any other securities subject to
such Options, but without change in the aggregate purchase price as to which
such Options remain exercisable. Such adjustment shall be made by the Board of
Directors, whose determination in that respect shall be final, binding and
conclusive.
 
(b) Notwithstanding anything to the contrary hereunder, upon a Change in
Control, all Awards then outstanding under the Plan shall be fully vested and
exercisable, except as provided in any applicable Award Agreement.
 

3

--------------------------------------------------------------------------------

Exhibit 10.3



(c) Adjustments under this Paragraph 5 shall be approved by the Board of
Directors. Except as provided in Paragraph 15, the Board of Directors"
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. No fractional interests shall be issued
under the Plan on account of any such adjustment.
 
6. Grants of Options to Outside Directors.
 
All Options are intended to be non-qualified (non-statutory) stock options.
 
An Outside Director may, by giving written notice to the Company not less than
seven days prior to the date on which an Option shall be due to be granted:
 
(i) Decline to accept further grants of Options under this Plan; or
 
(ii) Revoke a previous election to decline to accept further grants of Options
under this Plan, in which case such Outside Director may, in the discretion of
the Board of Directors, thereafter receive Annual Grants made after such
revocation.
 
An Outside Director who declines to accept grants of Options under this Plan may
not receive anything of value in lieu of such grant, either at the time of such
election or at any time thereafter.


7. Terms of Outside Director Options.
 
(a) Option Agreement. Each Option shall be evidenced by a written agreement
(which may be in electronic form) containing such terms and conditions as the
Board of Directors deems appropriate (an "Option Agreement"). An Option
Agreement shall not be effective unless and until it has been executed by a duly
authorized officer of the Company and by the Outside Director to whom the Option
is being granted.
 
(b) Option Price. The price of the shares of Common Stock subject to each Option
shall be the Grant Price on the date such Option is granted.
 
(c) Exercisability. Unless otherwise provided in this Plan or an Award
Agreement:
 
(i) No Option may be exercised in whole or in part until one year following the
date upon which the Option is granted;
 
(ii) Subject to the provisions of Paragraph 7(c)(i), which shall at all times
preempt the provisions of this Subparagraph 7(c)(ii), an installment of 25% of
each Option shall become exercisable one year following the date of grant, with
additional installments of 25% becoming exercisable on each anniversary date of
the grant, so that all Options are fully exercisable at the end of four years
from the date of grant;
 
(iii) If an Outside Director dies or becomes Disabled while in office all
installments of all Options held by such director shall vest and become fully
exercisable; and
 
(iv) Except as provided in paragraph (iii) above, no installment of an Option
that has not become exercisable on the date on which the holder thereof ceases
to be a director of the Company shall thereafter become exercisable by such
holder or his successors and assigns.
 
8. Expiration of Options. An Option may not be exercised after the first to
occur of the following events:
 
(a) Except as provided below, upon the expiration of three months from the date
of the Outside Director"s disqualification or removal from the Board of
Directors, or, if earlier, upon the expiration of the remaining term of the
Option; however, if the Outside Director dies within said three-month period,
upon the expiration of one year from the date of death or, if earlier, upon the
expiration of the remaining term of the Option;
 
(b) In the case of the death of an Outside Director while in office, upon the
expiration of the terms stated in the Option Agreements held by such director at
the time of death;
 
(c) In the case of an Outside Director who is Disabled, upon the expiration of
the terms stated in the Option Agreements held by such director at the time of
the Disability; or
 
(d) In the case of the resignation of an Outside Director, the expiration of the
remaining term of the Option.

4

--------------------------------------------------------------------------------

Exhibit 10.3



 
An Option may not be exercised to any extent by anyone after the expiration of
ten years from the date the Option was granted.
 
9. Exercise of Options.
 
(a) Following the death or disability of an Outside Director, any exercisable
portion of such Option may, prior to the time when such portion becomes
unexercisable under the provisions of Paragraph 8, above, be exercised by the
Outside Director"s personal representative or by any person empowered to do so
under court order, or by will or the laws of descent and distribution, unless
otherwise determined by the Board of Directors.
 
(b) Manner of Exercise. An Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Company of all of the following prior to the
time when such Option or portion thereof becomes unexercisable under Paragraph
8:
    
(i) Notice in writing signed by the Outside Director or other person then
entitled to exercise such Option or portion, stating that such Option or portion
is exercised;
 
(ii) Either:
 
(x) Full payment (in cash or by check) for the shares with respect to which such
Option or portion is thereby exercised; or
 
(y) Upon conditions established by the Board of Directors, by the delivery or
constructive exchange of shares of Common Stock owned by the Outside Director
for such period of time as may be established by the Board of Directors, such
shares having a Fair Market Value equal to the aggregate exercise price of the
Options being exercised; or
 
(z) Any combination of the consideration provided in the foregoing subsections
(x) and (y);
 
(iii) In the event the Option or a portion thereof is being exercised by any
person or persons other than the Outside Director to whom it was originally
granted, appropriate proof, reasonably satisfactory to the Company, of the
authority of such person or persons to exercise the Option or such portion
thereof; and
 
(iv) The Board of Directors may make such provisions, subject to applicable
rules and regulations, as it may deem appropriate for the withholding or payment
by the Outside Director of any withholding taxes that it determines are required
in connection with the exercise of an Option, and an Outside Director"s rights
in stock issued pursuant to such exercise are subject to satisfaction of such
conditions. If permitted by the Board of Directors, an Outside Director may
elect to satisfy all or any portion of such taxes by instructing the Company to
withhold shares of Common Stock issued pursuant to the exercise of the Option
(up to the minimum required tax withholding rate for the Outside Director or
such other rate that will not cause an adverse accounting consequence or cost).
If shares of Common Stock are withheld to satisfy tax liabilities, the value of
such shares shall be computed using the Fair Market Value of the Common Stock on
the Tax Date.
 
Any election to use Common Stock to satisfy a withholding tax obligation must
either (A) be in a written instrument signed by the Outside Director and stating
the number of shares to be withheld or surrendered or a formula pursuant to
which such number may be determined and be irrevocable; or (B) otherwise be made
in compliance with the Rules and Regulations of the Securities and Exchange
Commission under the 1934 Act relating to such elections, as from time to time
in effect.
 
In no event shall the Company be required to issue fractional shares.
 
(c) Rights as a Shareholder. A holder of an Option shall not be, and shall not
have any of the rights or privileges of, a shareholder of the Company with
respect to any shares of Common Stock purchasable upon the exercise of such
Option unless and until such Option shall have been exercised and a certificate
or certificates evidencing such shares shall have been issued by the Company to
such holder.
 
(d) Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof unless and until
all legal requirements applicable to such issuance or delivery have, in the
opinion of counsel to the Company, been complied with. In connection with any
such issuance or transfer, the person acquiring the shares

5

--------------------------------------------------------------------------------

Exhibit 10.3



shall, if requested by the Company, give assurances satisfactory to such counsel
in respect of such matters as such counsel may deem desirable to assure
compliance with all applicable legal requirements.
10. Restrictions on Transferability.
 
Unless determined otherwise by the Board of Directors, an Award may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Outside Director, only by the Outside Director
personally. If the Board of Directors makes an Award transferable, such Award
will contain such additional terms and conditions as the Board of Directors
deems appropriate.
 
11. Stock Awards.
 
(a) In the discretion of the Board of Directors, the Company may make Stock
Awards to Outside Directors. Stock Awards may be in the form of Common Stock,
Restricted Stock Units, or Restricted Stock or any combination thereof. Unless
otherwise determined by the Board of Directors, Stock Awards may not be made to
an individual who has at any time been employed by the Company.
 
(b) Stock Awards to Outside Directors for the first year that they serve as
directors shall be in the form of Restricted Stock or Restricted Stock Units.
Restricted Stock awarded under this Plan may not be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of, and in the event of
the Outside Director"s ceasing to serve as a director of the Company for any
reason (including death and Disability unless the Board of Directors in its sole
discretion terminates the Forfeiture Restrictions following the death or
Disability of such Outside Director), the Outside Director shall be obligated,
for no consideration, to forfeit and surrender such shares (to the extent then
subject to the Forfeiture Restrictions) to the Company. The restrictions against
disposition and the obligation to forfeit and surrender shares to the Company
are herein referred to as "Forfeiture Restrictions", and the shares that are
then subject to the Forfeiture Restrictions are referred to as "Restricted
Stock." Certificates evidencing Restricted Stock shall be appropriately legended
to reflect the Forfeiture Restrictions. Restricted Stock Units are Stock Awards
denominated in units of Common Stock under which the issuance of Common Stock is
subject to such vesting conditions (including continued service as an Outside
Director) and other terms and conditions as the Board of Directors deems
appropriate. Each Restricted Stock Unit will be equal to one share of Common
Stock and will, subject to satisfaction of any vesting and/or other terms and
conditions, entitle an Outside Director to the issuance of one share of Common
Stock in settlement of the award.
 
(c) The Forfeiture Restrictions with respect to Restricted Stock awarded to an
Outside Director shall lapse and be of no further force and effect, and
Restricted Stock Units awarded to an Outside Director shall vest, in each case
upon the expiration of such period of time as may be fixed by the Board of
Directors prior to the issuance of such Stock Award. In no event shall the
restriction period be less than six months from the date the Stock Award is
granted unless otherwise provided in an Award Agreement.
 
(d) All of the foregoing restrictions, terms and other conditions regarding
shares of Restricted Stock or Restricted Stock Units shall be evidenced by a
written agreement between the Company and the Outside Director containing such
terms and conditions as the Board of Directors shall approve.
 
(e) The Board of Directors may make such provisions as it may deem appropriate,
subject to applicable rules and regulations, for the withholding or payment by
the Outside Director of any withholding taxes that it determines are required in
connection with Stock Awards and the lapse of Forfeiture Restrictions on
Restricted Stock, and an Outside Director"s rights in such stock are subject to
satisfaction of such conditions. If permitted by the Board of Directors, an
Outside Director may elect to satisfy all or any portion of such taxes by
instructing the Company to withhold shares of Common Stock (up to the minimum
required tax withholding rate for the Outside Director, or such other rate that
will not cause an adverse accounting consequence or cost) from a Stock Award or
from Restricted Stock as to which the Restrictions have lapsed.
 
(f) If shares of Common Stock are withheld to satisfy tax liabilities, the value
of such shares shall be computed using the Fair Market Value of the Common Stock
on the Tax Date.


(g) The Board shall be authorized to establish procedures pursuant to which the
payment of any award may be deferred.
 
(h) An Outside Director may, by giving written notice to the Company not less
than seven days prior to the date on which a Stock Award shall be due to be
granted:
 

6

--------------------------------------------------------------------------------

Exhibit 10.3



(i) Decline to accept further grants of Stock Awards under this Plan; or
 
(ii) Revoke a previous election to decline to accept further grants of Stock
Awards under this Plan, in which case such Outside Director may, in the
discretion of the Board of Directors, thereafter receive Annual Grants made
after such revocation.
 
An Outside Director who declines to accept grants of Stock Awards under this
Plan may not receive anything of value in lieu of such grant, either at the time
of such election or at any time thereafter.
 
12. Effective Date of the Plan.
 
This Plan is conditional upon the approval of the shareholders of the Company,
and the Plan shall be null and void if it is not approved by the shareholders
within twelve months of its approval by the Board of Directors.
 
13. Amendment, Suspension and Termination of Plan.
 
Except as provided in this Paragraph 13 and in Paragraph 15, the Board of
Directors may amend or terminate the Plan at any time and in any respect.
 
(a) No amendment of the Plan shall become effective without the approval of the
Company"s shareholders if such approval is required in order to comply with Rule
16b-3 under the 1934 Act or any other applicable law, rule or regulation.
 
(b) Unless required by applicable law, rule or regulation, no amendment or
termination of the Plan shall affect in a material and adverse manner any Option
granted prior to the date of such amendment or termination without the written
consent of the Outside Director holding such affected Option.
 
(c) This Plan is intended to comply with all requirements for the exemption from
Section 16(b) of the 1934 Act applicable to Outside Directors provided by Rule
16-3 or its successors under the 1934 Act. To the extent any provision of the
Plan does not so comply and cannot for any reason be amended by the Board of
Directors or the shareholders of the Company so as to comply, the provision
shall, to the extent permitted by law and deemed advisable by the Board of
Directors, be deemed null and void with respect to the holder of Options granted
under this Plan.
 
(d) Other than pursuant to Section 5(a), the Board of Directors shall not
without the approval of the Company"s stockholders (a) lower the option price
per share of an Option after it is granted, (b) cancel an Option in exchange for
cash or another Option or Stock Award (other than in connection with a Change in
Control), or (c) take any other action with respect to an Option that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the shares are listed.
 
14. Governing Law.
 
This Plan shall be governed by and construed and enforced in accordance with,
the laws of the State of Delaware without giving effect to its choice of law
rules.
 
15. Code Section 409A
 
It is intended that the Options and Restricted Stock Awards issued pursuant to
this Plan shall not constitute "deferrals of compensation" within the meaning of
Section 409A of the Internal Revenue Code and, as a result,
shall not be subject to the requirements of Section 409A. It is further intended
that Restricted Stock Units issued pursuant to this Plan shall avoid any "plan
failures" within the meaning of Code section 409A(a)(1). The Plan is to be
interpreted in a manner consistent with these intentions.
 
Notwithstanding any other provision in this Plan, a new Option or Restricted
Stock Award may not be issued if such Option or Restricted Stock Award would not
be in compliance with Section 409A, and an existing Option or Restricted Stock
Award may not be modified in a manner that would cause such Option or Restricted
Stock Award to not be in compliance with Section 409A.
 
16. Termination of the Plan.
 
Unless previously terminated by the Board of Directors, the Plan shall terminate
when there are no longer any Awards outstanding.

7